      Case 1:20-cv-03468-JPC-SDA Document 26 Filed 10/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           10/09/2020
 Sharkey James,

                                  Petitioner,
                                                              1:20-cv-03468 (JPC) (SDA)
                      -against-
                                                              ORDER
 William F. Keyser,

                                  Respondent.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that Petitioner shall file any reply in support of his non-COVID-19

related claims no later than November 9, 2020. By the same date, Petitioner also shall file another

update regarding the status of the state proceedings regarding his COVID-9 related claims.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Petitioner.

SO ORDERED.

DATED:         New York, New York
               October 9, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
